5Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed on 6/7/22 has been fully considered. Claim 1 was amended. Claim 24 was newly added. Claims 1-4, 6-7, 10-12, 14-24 have been examined on the merits. 


Claim Objections
Claim 1objected to because of the following informalities:  the newly added amendment has a spelling error “remin” has been interpreted as “remain” . Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 24 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The newly added limitations “so as to fully cover a mating means below the headwear article” is not supported by the originally filed disclosure.  The specification is silent to the language “fully cover” and the drawings to not appear to support this functional language, since Figure 3b appears to show a partially covered mating means. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 4, 6- 7, 10-12, 14-15, 17 and 20-24is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Leary et al (2018/0304106) in view of Gianola (US 2,839,757) , Nevins (US 5,251,336) and Myerscough (US 2007/0186326).
A detachable headwear system, comprising:

A waterproof garment (5, para 0071) having a chest portion (upper garment area) and a neck portion (upper neck portion near element 22); a headwear article (1);

a zipper (3)  for connecting the waterproof garment to the headwear article, the zipper having first zipper teeth on the waterproof garment and second zipper teeth on the headwear article (para 0058).

the first zipper teeth being engageable with the second zipper teeth (para 0058); the first zipper teeth beginning in a first area of the chest portion (See Figure 1A), extending at least partially around the neck portion (Figure 5), and ending in a second area of the chest portion (opposite side at upper portion of the chest).
The device of O’Leary et al, substantially discloses the claimed invention but is lacking a first placket with a first set fasteners, and a second set of fasteners. The fasteners being of the hook and loop variety. 
The device of Gianola discloses the headwear article has a collar, the collar having a first set of fasteners (38, 37) positioned on a first placket (left side 20) and a second placket (right side 20) , such that when the fasteners (37, 38) are mated the plackets cover a mouth region of a wearer (Figure 4).; 
The headwear article further comprising a second set fasteners (29, 30) configurable to be mated relatively below the first set of hook and loop fasteners at the neck of a wearer (Figure 4), 
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to utilize the placket and fasteners taught by Gianola in order to provide improved protection for the user’s face that adjusts to weather conditions (column 1, lines 24-27).

The modified device of O’Leary substantially discloses the claimed invention but is silent with respect to a hook and loop fastener, which is a known functional equivalent within the art., and that the fasteners comprise a single length instead of multiple fasteners along the length. The device of Nevins is provided to provide a teaching that it is known to utilize an alternative fastener, such as a hook and loop tape (36/38) and they are functionally interchangeable with snaps (column 3, lines 20-22). And wherein the set of hook and loop fasteners extends longitudinally downward to allow for continuous longitudinal mating of the second set of the fasteners such that a barrier is formed against the ingress of liquids (Figure 2).  

It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed by utilizing a known alternative fastener, having an elongated length, replacing the need for multiple fasteners along the length,  such as the hook and loop type taught by Nevins in order to provide an alternative fastening element that requires less pressure and may be easier to some users.  
The modified device of O’Leary substantially discloses the claimed invention but is lacking an exposed zipper. Th device of Myerscough teaches a  waterproof zipper  formed on the outermost  edge portion of the garment body and a removable section.  In combination, by utilizing the zipper arrangement of Myerscough, at the outermost edges of the removable section, would provide a zipper on the chest portion that is adapted to remain uncovered by the headwear article is connexcted to the garment, such that the manipulation of the portion of the zipper is unobstructed. It would have been obvious to a person having ordinary skill in the art to substitute the waterproof zipper of O’Leary with the waterproof zipper of Myerscough in order to provide easy entry and access to remove and access the opening (para 0026). 

With respect to claim 2, wherein the headwear article is a first headwear article, the system further including a second headwear article (Collar, near D4), different from the first headwear article, and wherein the second headwear article is configured to be attached to the waterproof garment when the first headwear article is detached from the waterproof garment. 

With respect to Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Leary and Gianola, as discussed above.
With respect to claim 3, wherein the first area of the chest portion is between 50mm and 300mm down from a front neck seam and the second area of the chest portion is between 50mm and 300mm down from the front neck seam, see Figure 15.  The prior art does not specifically state the distance but the optimal range would have been understood to a person having ordinary skill in the art at the time the invention was filed, through routine experimentation since it has been held that discovering an optimum value as a result effective variable involves only routine skill in the art and since such modification would involve a mere change in the size of a component.

With respect to claim 4,  wherein the first zipper teeth extend from a first zipper tape that extends continuously between the first area of the chest portion and the second area of the chest portion (Figure 1). 


With respect to claim 6, wherein a fastener (D3) holds the headwear article to the chest area of the waterproof garment (Figure 1, when not in use). 

With respect to claim 7, wherein the fastener is a hook and loop fastener (para 0017).

With respect to claim 10, the headwear article includes a face shield (64).
With respect to claim 11, headwear article includes a hood (1).

With respect to claim 12, wherein the headwear article includes a hooded mask (Figure 5).

With respect to claim 14, wherein waterproof garment is a sailing smock. The prior art is capable to be worn for sailing and therefore meets the claim as recited, see MPEP 2114. 

With respect to claim 15, waterproof garment is a waterproof dry suit (para 0071). 

With respect to claim 17, wherein the headwear article further includes a face shield (64) capable for use to be securable over the nose of a wearer (Figure 8b). The prior art is capable of being positioned and secured to be over the nose of the wearer and therefore meets the functional language as recited by applicant. 



The device of O’leary is lacking a face shield as recited in claim 20, that is capable for use to extend over the first and second placket. 
With respect to claim 10, wherein the headwear article includes a face shield (Gianola (40). 
With respect to claim 20, the face shield is capable for use to extend over the first placket and the second placket (figure 1). It noted that the face shield of Gianola is positioned at a location that extends over (from above) the first and second placket.  
It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to utilize the face shield as taught by Gianola in order to provide improved protection (Column 2, lines 65-70).

	With respect to claim 21, the first set of fasteners taught to be of the hook and loop variety by Nevins, extend down the placket (Nevin, Figure 2) to provide for continuous longitudinal mating of the first set of fasteners and would provide a barrier to at least a degree against water ingress.  
It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed by utilizing a known alternative fastener, having an elongated length, replacing the need for multiple fasteners along the length, such as the hook and loop type taught by Nevins in order to provide an alternative fastening element that requires less pressure and may be easier to some users. 
With respect to claim 22, wherein at least one of the first placket and second placket is contoured between the first and set of hook and loop fasteners and the second set of hook and loop fasteners. The device of Gianola, shows the material is malleable and contours to the face of the user (figure 4) and is contoured between the sets of fasteners on at least the first placket. 
With respect to claim 23, wherein at least one of the first set of hook and loop fasteners and the second set of hook and loop fasteners are adapted to allow, (see Nevins fasteners 36, 38) for mating in which the hook fasteners are partially offset (the hook and loop tape has  width and therefor would fasten anywhere along that width, allowing for the hook and loop tape to be offset as recited by applicant) and would allow for an improved anatomical fit as recited by applicant.

With respect to claim 24, the device of O’Leary disclose the headwear article extends down the chest (1), and is configured to be capable of fully covering a mating (14, 4) means below the headwear article.  The phrase “so as to” is functional language and is not a positive recitation of a mating means. The prior art teaches mating elements (4,14) and meets the limitations as currently recited. 


Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Leary and Gianola, as applied above, and further in view of Davis (US 2015/0082509).  The modified device of O’Leary substantially discloses the claimed invention but is lacking a strap. 

With respect to claim 16, the device of Davis discloses wherein the strap extends over the zipper generally perpendicularly relative to a longitudinal direction of the zipper (10a, 10b)
It would have been obvious to a person having ordinary skill in the art at the time the invention as filed to utilize the strap as taught by Davis in order to provide improved securing of the device (para 0124). 


Claims 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Leary and Gianola, as applied above, and further in view of Grazia (US 2,870,452). The modified device of O’Leary substantially discloses the claimed invention but is lacking a seam provided at the base of the collar.
With respect to claims 18, The device of Grazia discloses a hood, wherein a seam (18) is provided at a base of the collar (11) joined to a shoulder panel (17) of the headwear article, such that the shoulder panel can provide a closer fit with the waterproof garment (Figure 2 and 5).
With respect to claim 19, wherein the hood is fixed to the collar, such that the collar  (12) is configured to be inside the hood when the hood is in an in-use position (Figure 5).
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to utilize the hood construction taught by Grazia in order to provide a closely fitting hood (Column 1, lines 45-50). 

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHALE L QUINN whose telephone number is (571)272-8689. The examiner can normally be reached Monday - Friday 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 5712725559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RICHALE LEE. QUINN
Primary Examiner
Art Unit 3765



/RICHALE L QUINN/Primary Examiner, Art Unit 3732